Citation Nr: 9912784	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  99-03 928	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel











INTRODUCTION

The veteran had active military service from June 1942 to 
March 1946. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) relating to claims by the executor 
of the veteran's widow's estate (the widow's son).
 
The claimant in the present case is an attorney who was 
retained by the widow's son on May 23, 1995. 

The RO notified both the widow's son and his attorney by a 
letter on March 11, 1999 that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  

On April 9, 1999, the attorney responded by letter.  The 
attorney cited an earlier letter he had sent which argued 
that 38 U.S.C.A. § 5904 was inapplicable since the attorney 
had represented the widow's son only in the son's capacity as 
executor of his mother's estate in a case docketed in a local 
court.  The attorney asserted that his law firm's 
representation as a fiduciary in a matter involving VA 
benefits wrongfully withheld was incidental to their official 
appearance in the local Probate Court in Connecticut.   


FINDINGS OF FACT

1.  In a written fee agreement, dated on July 31, 1998, the 
executor of the estate of the veteran's widow (the widow's 
son) retained the attorney, D. J. O., to provide legal 
services regarding funds owed by VA to the estate of his 
mother. 

2.  In October 1995, the RO granted the widow's son 
entitlement to accrued benefits under 38 U.S.C.A. § 5121 for 
the amount due as Dependency and Indemnation Compensation for 
the period from June 1, 1993 to June 1, 1994.  

3.  In July 1997, the RO determined that they would pay the 
widow's son $8,603.40 from amounts due and unpaid to the 
veteran's widow at the time of her death.  

4.  There is no prior final Board decision with respect to 
the claim by the widow's son for accrued benefits under 38 
U.S.C.A. § 5121.


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's decision to grant 
accrued benefits under 38 U.S.C.A. § 5121 in the amount of 
$8,603.40.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 
38 C.F.R. §  20.609 (c), (h). (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding attorney fees in the VA claims in this case, 
federal law provides for several limitations, including the 
following:

with respect to benefits under laws 
administered by the Secretary, a fee may not 
be charged, allowed, or paid for services of 
agents and attorneys with respect to services 
provided before the date on which the Board 
of Veterans' Appeals first makes a decision 
in the case.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998).

Thus, attorney fees may not be charged, allowed, or paid 
unless legal services have been provided after the claim in 
question has been denied by the regional office (in this case 
Hartford, Connecticut), then appealed to the Board of  
Veterans' Appeals in Washington, DC, and denied by the Board 
of Veterans' Appeals.   

In the matter now presented to the Board, no appeal has 
reached the Board of Veterans' Appeals and no appeal has been 
decided by the Board of Veterans' Appeals.  Becuase no 
attorney services have been provided after a decision by the 
Board of veterans' Appeals, attorney fees may not be paid for 
services provided in the claim for VA benefits.



ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the total accrued benefits of 
$8, 603.40 under 38 U.S.C.A. § 5121 awarded to the widow's 
son should be paid by the VA to the attorney. 




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


